Citation Nr: 1222020	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable (greater than 0 percent) initial disability rating for status post right herniorrhaphy.  

2.  Entitlement to a compensable initial disability rating for status post appendectomy.

3.  Entitlement to a compensable initial disability rating for hypertension.  

4.  Entitlement to an increased disability rating in excess of 20 percent for left shoulder subacromial bursitis, rotator cuff tendinitis, and rotator cuff partial tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to January 1985 and from August 1985 to December 2006.

The issues regarding a compensable initial disability rating for status post appendectomy, status post herniorrhaphy, and hypertension come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The issue of an increased disability rating in excess of 20 percent for the left shoulder comes before the Board on appeal from a May 2009 rating decision by the VARO in San Juan, Puerto Rico.

The issue of entitlement to service connection for a right shoulder disability as secondary to the Veteran's service-connected left shoulder disability has been raised by the record in the Veteran's March 2010 substantive appeal where the Veteran claimed that the left shoulder disability has damaged his right shoulder, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's herniorrhaphy scar does not cover more than 6 square inches, does not cause limitation of motion, is not unstable or painful, and does not cover more than 144 square inches.

2.  The Veteran's appendectomy scar does not cover more than 6 square inches, does not cause limitation of motion, is not unstable or painful, and does not cover more than 144 square inches.

3.  The Veteran's hypertension manifested with less than 160 of systolic pressure and less than 100 of diastolic pressure throughout the initial rating period.  

4.  Throughout the rating period on appeal the Veteran's left shoulder disability manifested with  forward flexion and abduction greater than 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for status post herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7 (2011).

2.  The criteria for a compensable initial disability rating for status post appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7 (2011).

3.  The criteria for a compensable initial disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7 4.71a, Diagnostic Code 5201 (2011).

4.  The criteria for an increased disability rating in excess of 20 percent for left shoulder subacromial bursitis, rotator cuff tendinitis, and rotator cuff partial tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for higher initial ratings for status post herniorrhaphy, status post appendectomy, and hypertension arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.  

Regarding the issue of the left shoulder, the record shows that through a VCAA letter dated May 2009, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in March 2007, May 2009, May 2011, and June 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regarding the issues of status post herniorrhaphy, status post appendectomy, and hypertension, the Board notes that when the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding the left shoulder, the Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Scars

The Veteran's status post right herniorrhaphy scar and status post appendectomy scar are both rated under the same regulations.  As such, the Board will address both issues together.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 
Under the applicable (earlier) regulations, to receive a compensable disability rating for scars of the abdomen, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

During the March 2007 VA general medical examination, the examiner noted no skin symptoms.  Physical examination showed a scar 7 cm. long on the right lower quadrant that was hyperpigmented without tenderness or skin breakdown.  The examination also revealed a 4 cm. scar in the right inguinal area with no tenderness or skin breakdown.  The Veteran stated that he is limited by pain due to these scars when trying to lift heavy objects.  

In June 2007, the Veteran attended an initial consult with a primary care physician.  He noted chronic discomfort between the two scars of the previous appendectomy and herniorrhaphy in the right lower quadrant.  When performing a physical examination, the examiner noted the skin as negative.  The skin examination was again negative in October 2007.  

The Veteran was afforded a June 2011 VA examination of the skin.  The examiner noted a scar in the Veteran's right inguinal area from surgery with no skin breakdown over the scar and no reports of pain.  The examination revealed a 5 cm. by .01 cm. scar that is not painful, had no signs of skin breakdown, is deep, has no inflammation, no edema, and no keloid formation, and has no other disabling effects.  The examiner diagnosed right herniorrhaphy surgical scar.  The examiner noted a second scar in the right lower quadrant with no skin breakdown and no reports of pain.  Physical examination revealed a 7 cm. by .02 cm. scar that is not painful, has no signs of skin breakdown, is deep, had no inflammation, no edema, and no keloid formation, and has no other disabling effects.  The examiner diagnosed an old appendectomy surgical scar.  

The evidence does not show deep or nonlinear scars covering more than 6 square inches, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Although the Veteran has stated that his scars are painful, the March 2007 VA examination, the June 2007 examination, the October 2007 examination, and the June 2011 VA examination all found no signs of painful scars.  The Board finds these examination reports more probative than the Veteran's statements, made for the purposes of seeking compensation.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

Higher Initial Rating - Hypertension

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that regulation, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent disability rating.  38 C.F.R. § 4.104. 

The Board finds that the Veteran's hypertension does not manifest to a compensable 10 percent level.  The Veteran was afforded a VA examination in 2011.  At that time, the examiner noted that the Veteran is currently being treated with Angiotensin II Receptor, Thiazide Diuretics, and a Calcium channel blocker.  He is taking Avalide and Amlodipine daily.  Therefore, the evidence shows that the Veteran requires continuous medication for control; however, the record does not contain any blood pressure readings showing systolic pressure at 160 or more or diastolic pressure at 100 or more during the entire initial rating period.  The closest reading was 155/98 dated March 2007.  Therefore, the Board finds that a compensable disability rating is not warranted.



Increased Rating - Left Shoulder

The Veteran's left shoulder disability is rated under Diagnostic Code 5201 for limitation of motion of the arm.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the major arm; limitation of motion of the arm midway between side and shoulder level warrants a 30 percent disability rating for the major arm; and limitation of motion of the arm to 25 degrees from side warrants a 40 percent disability rating for the major arm.  38 C.F.R. § 4.71a.

In May 2009, the Veteran was afforded a VA examination of the shoulder.  The Veteran's range of motion was measured as flexion to 95 degrees and abduction to 75 degrees.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner did diagnose constant left shoulder pain associated with limitation of motion, which affects the Veteran's occupational and daily activities.  

In June 2011, the Veteran was afforded another VA examination of the shoulder.  The examiner measured range of motion of flexion to 130 degrees and abduction to 105 degrees.  The examiner noted objective evidence of pain following repetitive motion and additional limitation after three repetitions of range of motion.  Flexion was additionally limited to 126 degrees and abduction additionally limited to 100 degrees after three repetitions.  

VA treatment records and the Veteran's lay statements show consistent complaints of left shoulder pain.

To receive a disability rating in excess of 20 percent, the Veteran's range of motion must be limited to halfway between the side and shoulder level, which is 45 degrees of flexion or abduction.  At no point does the evidence show restriction of range of motion to halfway between the side and shoulder level.  

The Board notes that the May 2009 and June 2011 VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the left shoulder was found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The June 2011 examiner specifically noted pain upon repetition and noted that flexion was additionally limited to 126 degrees and abduction additionally limited to 100 degrees after three repetitions.  The additional limitations due to pain were recorded and considered in the application of the regulation.  Therefore, even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance were considered in the range of motion findings.  Applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's right ankle prior to March 24, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's scars, hypertension, and left shoulder disabilities are high blood pressure, pain, and limitation of motion, which are included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to a compensable initial disability rating for status post right herniorrhaphy is denied.  

Entitlement to a compensable initial disability rating for status post appendectomy is denied.

Entitlement to a compensable initial disability rating for hypertension is denied.  

Entitlement to an increased disability rating in excess of 20 percent for left shoulder subacromial bursitis, rotator cuff tendinitis, and rotator cuff partial tear is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


